In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00217-CV

EAN HOLDINGS, LLC, Appellant                  §   On Appeal from the 96th District Court

                                              §   of Tarrant County (096-291839-17)

V.                                            §   October 14, 2021

                                              §   Opinion by Chief Justice Sudderth

GUILLERMO ARCE, Appellee                      §   Dissenting Opinion by Justice Walker


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and we render judgment that Appellee Guillermo Arce take nothing.

      It is further ordered that Appellee Guillermo Arce shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Bonnie Sudderth_________________
   Chief Justice Bonnie Sudderth